Exhibit 10.1







Appointment and Resignation Resolution







I, Peter Klamka, do hereby certify that I am the duly appointed director of WTTJ
Corp., a company limited by shares organized and existing under the laws of the
State of Michigan (the “Company”), and that the resolutions set forth below were
duly adopted by the Board of Directors of the Company on this 25th day of March
2015, and that the said resolutions have not been modified or rescinded and are
now in full force and effect and is in conformity with the provisions of the
Articles of Association of the Company.




RESOLVED, that Peter Klamka be replaced as the director of the Company and Kris
Kottmeier be, and the same hereby is, appointed instead with effect from this
11th day of June, 2015.




RESOLVED, to withdraw, revoke, terminate and rescind all powers granted to Peter
Klamka and to act on behalf of, or to represent, the Company as a director,
officer or in any other capacity to exercise actual or apparent authority to act
in any manner whatsoever on behalf of the Company.




RESOLVED, to grant all powers to Kris Kottmeier and to act on behalf of, or to
represent the Company as a director, officer or in any capacity to exercise
actual or apparent authority to act in any manner whatsoever on behalf of the
Company.




IN WITNESS WHEREOF, these resolutions are duly executed by:







s/s Peter Klamka

Peter Klamka

Sole Director






